Citation Nr: 1545458	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in the October 2013 Statement of the Case, the RO characterized the issue as entitlement to a TDIU only prior to August 29, 2013.  The RO apparently limited the issue to this time period because it determined that the fact that the Veteran was in receipt of a 100 percent disability rating for his service-connected prostate cancer as of August 29, 2013 rendered the issue of entitlement to a TDIU moot as of this date.  First, the Board notes that a November 2014 rating decision proposed to decrease the Veteran's rating for prostate cancer from 100 percent to 20 percent.  Second, the Board notes that even if the Veteran maintains his 100 percent schedular disability rating for prostate cancer from August 29, 2013 to present time, this does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s)  if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  Therefore, the issue has simply been characterized as entitlement to a TDIU on the cover page, with no limitation to the time period prior to August 29, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is currently service-connected for the following disabilities: prostate cancer (100 percent), hearing loss (80 percent), anxiety disorder (30 percent), tinnitus (10 percent), and left eye scar (zero percent).  He meets the rating requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2015).  

The Veteran contends his psychiatric and hearing loss disabilities preclude substantially gainful employment.  In the October 2013 Statement of the Case, the RO relies on an opinion from the October 2011 VA examination report for hearing loss and tinnitus to deny the Veteran's claim for TDIU.  However, the Board finds this medical opinion to be fundamentally flawed.  The examiner simply notes that the Veteran's hearing loss and tinnitus "should not be a barrier" to a wide range of employment settings and notes that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The examiner does not actually provide an opinion specific to the Veteran regarding whether he would be precluded from employment based on his disabilities.  Rather, she makes a generic statement about other individuals with hearing loss disabilities.  This is insufficient.  With respect to entitlement to a TDIU, the question is whether the Veteran is precluded from substantially gainful employment based on his service-connected disabilities.  Not whether other individuals with allegedly similar disabilities can be employed.

Moreover, there is no evidence addressing the impact that the Veteran's multiple service-connected disabilities would have on his ability to obtain and maintain employment.  Although the Board notes that the record includes VA examinations in which the examiners separately opined on the respective effects of the Veteran's hearing loss and anxiety on his occupational functioning, the Veteran has not been afforded an examination that considers the combination of the Veteran's service-connected disabilities on his employability, as is mentioned in an October 2015 written brief presentation from the Veteran's representative.  Furthermore, in his November 2013 substantive appeal, the Veteran specifically asked for an opinion from an "employment specialist."  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a Social and Industrial Survey examination to determine the impact the Veteran's service-connected disabilities, either individually or together, would have on the Veteran's ability to maintain substantially gainful employment.  In providing this opinion, the examiner should consider the Veteran's education and work experience, but not his age or nonservice-connected disability.  

All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, the claim for a TDIU should be readjudicated.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




